Title: From George Washington to Samuel Huntington, 30 September 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters West Point 30th Sepr 1779
        
        I have been honored with your Excellency’s favors of the 22d and 23d instants, with the Resolves to which they refer. In obedience to the latter, I have put the North Carolina Regiments under march by the shortest Route to South Carolina.
        I yesterday received the inclosed intelligence—it is said “to be obtained from a public Office which has the best opportunity of determining the numbers, the Commander in Chief has kept the destination unknown even from his own Aids.” I cannot undertake to engage for the authenticity of this intelligence in its full extent—the numbers I am certain must be exaggerated. I should suppose, the Corps mentioned may amount to between 5000 and 6000 Men. I hope I shall, in a few days, receive a more particular account of the above, from a quarter on which I place great confidence, and which shall be communicated to your Excelly the moment I obtain it.
        I have just recd a South Carolina paper of the 8th instant, by which it appears, that the Count D’Estaing had arrived near that Coast. I learn by a private letter from Philada, that Monsieur Gerrard had received dispatches from the Count informing him of his intended operations. Perhaps, upon this change of affairs to the Southward, Congress may think it unnecessary to continue the march of the North Carolina Brigade. I shall however order it to proceed slowly towards Trenton, and should Congress be of opinion, from the advices which I presume will be communicated to them, that the service of those troops may be dispensed with, I shall be obliged to your Excellency for directing an Express to meet Colo. Clarke with countermanding orders. There are possible operations in this quarter, which may render the presence of that Brigade very usefull—Congress will judge how far the probability of their being necessary to the southward may overballance this consideration. I have the honor to be with the greatest Respect and Esteem Yr Excellency’s Most obt Servt
        
          Go: Washington
        
       